TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 23, 2020



                                      NO. 03-19-00736-CV


     Appellants, Glenn Hegar, Comptroller of Public Accounts of the State of Texas;
   The Office of the Comptroller of Public Accounts of the State of Texas; Ken Paxton,
Attorney General of the State of Texas; and The Office of the Attorney General of the State
          of Texas// Cross-Appellant, Michael D’s Restaurant San Antonio Inc.

                                                 v.

   Appellee, Michael D’s Restaurant San Antonio Inc.// Cross-Appellees, Glenn Hegar,
 Comptroller of Public Accounts of the State of Texas; The Office of the Comptroller of
Public Accounts of the State of Texas; Ken Paxton, Attorney General of the State of Texas;
              and The Office of the Attorney General of the State of Texas




           APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
          DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE TRIANA


This is an appeal from the order signed by the trial court on September 30, 2019. The parties

filed an agreed motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Each party shall bear their own costs relating to this appeal, both in this Court and in the

court below.